Citation Nr: 1433452	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-41 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a left ankle disability.

In June 2014, the Veteran testified at a hearing held via videoconference.


FINDING OF FACT

The Veteran does not have a current diagnosis of a left ankle disability.


CONCLUSION OF LAW

A left ankle disability was not caused or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a June 2007 letter.  The claim was then adjudicated in February 2008.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has noted that during the hearing the Veteran indicated that he had undergone x-rays  and/or an MRI of his ankles.  The actual X-ray or MRI report is not of record, however, the VA examiner summarized the results of such studies in his examination report.  Therefore, there is no prejudice to the Veteran in not obtaining the actual imaging study reports.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded a VA examination in June 2012 in order to adjudicate his service connection claim.  That examination addressed the extent of the Veteran's left ankle disability and the etiology of his ankle disabilities, and is sufficient to decide the Veteran's claim.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim.  The VLJ also suggested the submission of any additional evidence in compliance with Bryant.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he twisted his left ankle many times during service, during basic training and when he was a wrestler, and that he has since suffered from daily ankle pain.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is contemplated by this regulation.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service treatment records reflect that in April 1990, the Veteran stepped on a rock and injured his left ankle.  Physical examination showed swelling and tenderness.  The assessment was grade I ankle sprain, left.  On follow-up nine days later, he stated that his ankle was better.  He reported mild shin splints when running.  The assessment was bilateral shin splints.  On February 1994 separation examination, there were no reported left ankle complaints or left ankle diagnosis.  

The post-service VA treatment records dated from 2010 to 2013 do not reflect any diagnosis of a left ankle disability.  Although the records reflect that he has complaints of ankle pain, pain alone without a diagnosed underlying disorder is not considered to be a disability for compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

On June 2012 VA examination, the Veteran stated that his bilateral ankle pain had worsened over the years since separation from service.  Physical examination and diagnostic testing, however, failed to demonstrate any sort of left ankle disability.  There was arthritis of the right ankle, but not of the left ankle.

The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. at 225.  While the Veteran experiences left ankle pain, that pain alone, without a diagnosis of a left ankle disability, is not a disability for VA purposes.  Therefore, the elements of service connection are not met and the claim must be denied.

The Board acknowledges the Veteran's contentions attributing his current left ankle pain to service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the cause of the Veteran's symptoms falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir, 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran is competent to state that he suffers from left ankle pain, but he is not competent to diagnose a left ankle disability.

As the preponderance of the evidence is against the claim of service connection for a left ankle disability, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection is denied.


ORDER

Service connection for a left ankle disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


